— Order denying appellants’ motion to consolidate actions affirmed, with $10 costs and disbursements to respondent Lichtenstein. There was no abuse of discretion by Special Term in denying the motion, in view of the fact that Action Ho. 1 is on the non jury calendar and trial is imminent, while considerable time must elapse before Action Ho. 2, on the jury calendar, can be reached for trial. Under the circumstances presented, consolidation would prejudice a substantial right of the plaintiff in Action Ho. 1. (Cf. New York Yellow Gab Go. Sales Agency v. Courtlandt Garage é Realty Gorp., 208 App. Div. 765, and Gasanave v. Robbins, 262 App. Div. 873.) Holán, P. J., Adel, Wenzel, Beldock and Murphy, JJ., concur.